Title: To Thomas Jefferson from Benjamin Waterhouse, 21 May 1808
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                  
                     Sir,
                     Cambridge May 21st. 1808
                  
                  I should hardly have been persuaded to write to the President on the subject of my professional rivals, were I not fully assured that they are again at work in order to discredit my appointment to the marine hospital; and I know of no way so effectually to counteract them as by stating a few facts to you,—By an anonymous letter, and by some other modes of imperfect information, I am made acquainted that those one or two persons, who dictated the memorial of the Boston Marine Society, are now varying their mode of attack, by occupying different ground,—The officers in the Navy yard at Charlestown have directly informed me, that they have been sounded, by a medical man, to know if they could give any evidence against me, as it regarded my lack of surgical knowledge, or my inattention to my duty; but none of them would give me a clue by which I could identify the person. My friend, Mr. Bowdoin, but a few hours since told me that he had accidently discovered, that secret measures were taking, at this time, to injure me, as physician of the Marine–hospital; and that my enemies had even employed a lawyer to go on to Washington for that purpose; that he hastened to acquaint me with it; and that he thought it both prudent & proper to write to the Authority that appointed me on the subject. Mr Gerry has warned me not to dispise too much my enemies: and some others of my judicious friends have given their opinion, that from what they can discover, (for it is conducted with the secrecy of a conspiracy) the plot is deeply laid, and may possibly occasion me trouble, unless counteracted. It is extremely perplexing to be thus attacked in the dark. My enemies dare not attack me in the light. They dare not accuse me in the public papers; miserable as that vehicle really is; but they apply to discarded servants; and one or two disappointed young men, whom I dismissed from the hospital, for highly improper conduct.
                  It is only since the 1st. of April, that I may be said to have had the command of the hospital: since that period I have been disincumbered of a drunken Overseer or Steward; and of a young man named Bates, who was a sort of medical assistant to Dr. Jarvis & Eustis, and who I unwisely retained, (contrary to the advice of those who knew him) more from a friendly indulgence to a poor youth, than for any need I could possibly have of him; yet this young man, with a confined knowledge of medicine, & inferior scholastic education, has been taken up by my medical opponents, carressed, and, I think I may say, pensioned; and has I am informed transmitted something on oath to the President of the United States respecting my inability in my profession, which I have exercised since 20 years before he was born! I have been moreover informed that this young man accuses me of neglect of duty. A severe inflammatory disorder in the month of February gave some colour to this falsehood; but then I filled & surrounded the hospital with medical assistants during this indisposition; which lasted about 20 days. I have been more particular in my letter to the Secretary of the Navy; for it is through that worthy officer, my enemies hope to injure me, as they know full well, if they can only succeed in getting an assistant, appointed to the Navy-yard from among my enemies, their triumph would be complete, I repeat it,—I need no assistant, In a year or two my eldest son will be all the assistant I shall want. This they know, and would delight to defeat this fond expectation of a parent; for there is a zeal, nay rancour in this business not to be explained on the score of contempt for a man’s want of abilities in his station. It is not that I have done too little, but that I have done too much. During the last quarter I had in the hospital about 130 patients; and this quarter still more, occasioned by the embargo, and the boarding-houses refusing to take in seamen without money. Among these patients were broken limbs, contused brains, formidable wounds of the head, broken jaws, and a great number of deep ulcers of the legs, the opprobrium 
                     chinergicorea; some having been in the house 6 months, some 12, and some eighteen.  yet I have made out alone, with the exception of my pupils, to dismiss allof the latter class cured.  A most dreadful compound fracture of the thigh bone was left in the hospital when I first took charge of it:  on this dismal case, I was soon informed, that my enemies had cast their eyes; that it must be amputated, and that death would follow, very few or none doubted; yet it has providentially come to pass, that the limb has not only been saved, but the man actually walks without the help of crutches. The happy termination of this unpromising case has been the subject of general remark; and this has given a “vis at acumen” to my pursuers.
                  When I took this hospital, I found it filthy beyond any thing I had seen under the name of an hospital. It is now so clean within & without that I expect Mr Gerry’s and Mr Bowdoin’s family will take tea with mine in the hospital next week. In a word, my friends are as much affected by this unfair conduct of my enemies as I am myself. I am perfectly correct in saying that my appointment to this hospital, considered as a reward of my labours & trials in the disputed march of vaccination, has been universally applauded throughout this quarter of the Union. Nay, what is remarkable, the editor of the Columbian Centinel, that outrageous federalist, has constantly eulogized the appointment in his paper; and what is also remarkable he has been this day over to visit the hospital with his wife, induced, they said by the report of its neatness. Mr. Russel is President of the board of health, and therefore acquainted with the general means of preserving health. I am only fearful that he will make his approbation a subject of some paragraph in his paper.
                  There is between 3 and 4 acres of land attached to this hospital. It has never been used for any purpose but feeding cattle; I have caused part of it to be broken up, and have commenced a garden, in humble imitation of that at the Cape of good-hope, to be conducted, as that is, principally by invalids. I have planted more than 200 fruit, and ornamental trees. I have effected many needful conveniences in and about the house; I have given the sick better beds, better food, and I hope perfect content; and they in return are docile & grateful; and with all these improvements I have lessened the quarter bills, and absolutely saved to the public more than my salary.—I fear this string of egotisms may tire & disgust; but I have thought I had better detail these things under my hand. I saw by your letter to Genl. Varnum that you had given the affairs of the hospital a portion of your attention; and that you would wish to know the truth.
                  I beg to make one observation of some importance viz: this second attack on my professional character may have the appearance of a corroboration of the sentiments of the Marine society, as expressed in their Memorial, of Decr. last; but we in this place know that it emanates from one, and the same persons who dictated that extraordinary memorial and marshalled the whole business; a person, who from his knowledge of public life, should, we think, blush at such an act of indecorum towards our Superior.
                  I confess my feelings.—Should my enemies succeed in causing me to quit this favorite object the hospital, I fear I should never entirely obliterate the chagrin. As matters have been conducted, I had rather quit all connection with this University, than quit the hospital. People see, by my attention to it, how deeply I am engaged. I visit it every day, an hour earlier than did my predecessors; and I have fixed my senior pupil in it, as the place of his fixed residence; and this I have done principally on account of the marine guard, or Navy yard department; an arrangement never made before. I will leave nothing undone to maintain this desirable adjunct to our Medical-school; and all that I desire is to see my enemy & know his movements. My apprehensions may possibly increase my sense of danger beyond reality, as is generally the case when a man is attacked in the dark. It appalled even the stout heart of Ajax, whose only prayer was that “he might see his enemy.” Even now, I know, that there is mischief engendering against me, through the medium of Captain Nicholson, who is about to be operated upon for a cancer in his eye; should the plot ripen, I should think myself justified in mentioning the insidious business to the Secretary of the Navy. I hope that the medical man, who from behind a curtain is plotting against me will find that he has as little influence with the President, as he has with our energetic and independent Governor Sullivan, who said of him thus, “He has withdrawn himself from the Council, because I will not, to please him, affront the best men in the State.” Their dislike to each other has amounted almost to an aversion. Had I as full proof of his secret machinations, as we all know of the cause of his implacable hatred of General Washington, I would write his name at full length, but as they have now become the subject of conversation in Boston, I think they will be develloped. I hope that my peculiar situation, and the unfair conduct of my enemy, will plead as a excuse for the freedoms I have taken in this letter. With steady attachment & high respect, I am,
                  
                     Benjn. Waterhouse
                     
                  
               